Judgment of the Supreme Court, Kings County, rendered June 28, 1967, reversed, on the law, defendant’s guilty plea vacated, and action remitted to the trial court for the purpose of conducting a new hearing in accordance with the memorandum herewith. The findings of fact below have not been considered. At the hearing held upon defendant’s motion to suppress evidence (Code Crim. Pro., §§ 813-c et seq.), and under the circumstances at bar, it was reversible error for the trial court to deny to defendant an examination of the minutes of the Grand Jury testimony of the police officer who had searched defendant and for whose cross-examination defendant had requested the minutes (People v. Rosario, 9 N Y 2d 286; People v. Malinsky, *81315 N Y 2d 86). Beldock, P. J., Brennan, Hopkins, Benjamin and Martuscello, JJ., concur.